                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CHERRIE LASHAWN MCCARTY,

                    Plaintiff,

v.                                                           CV No. 18-168 KRS/CG

THE RIB CRIB BBQ, INC., et al.,

              Defendants.

                ORDER GRANTING MOTION TO EXTEND DEADLINES

        THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend the

Discovery and Dispositive Motions Deadlines, (Doc. 43), filed November 2, 2018. The

Court, having read the Motion, noting it is unopposed, and being otherwise fully

informed, finds that the Motion is well-taken and should be GRANTED.

        IT IS THEREFORE ORDERED that the termination date for discovery is

November 23, 2018; motions relating to discovery (including, but not limited to, motions

to compel and motions for protective order) shall be filed with the Court and served on

opposing parties by December 26, 2018; and pretrial motions, other than discovery

motions, shall be filed with the Court and served on opposing parties by January 3,

2019.

        IT IS SO ORDERED.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
